Citation Nr: 1012737	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-31 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to a higher amount of payment of non-service 
connected pension benefits from April 1, 2007.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from March 1969 to December 
1970 and from November 1971 to February 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In November 2008 the appellant withdrew his request for a 
hearing before a member of the Board.  


FINDINGS OF FACT

1.  For the period from April 1, 2007, the RO understated 
the appellant's countable income by $ 75.

2.  For the period from December 1, 2008, the RO overstated 
the appellant's countable income by $ 17 in the decision of 
April 2008 and by $594 in the Statement of the Case of 
September 2008.

3.  For the period from January 1, 2008, the amount of the 
appellant's non-service connected pension payments was 
correctly based on calculations subtracting the amount of 
his unreimbursed medical expenses from his countable income. 


CONCLUSION OF LAW

The criteria for a higher payment amount of non-service 
connected pension from April 1, 2007, have not been met.  38 
U.S.C.A. §§ 1521, 1541, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.3, 3.21, 3.23, 3.31, 3.271, 3.272, 3.273, 3.400 
(2009).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2000), provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant' s 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit and no duty to 
assist a claimant where there is no reasonable possibility 
that such aid could substantiate the claim.  VAOPGCPREC 5-
2004.  The Board notes that the essential facts in this case 
have been fully developed and are not in dispute.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, 
any deficiencies of notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the provisions regarding 
notice and assistance is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Legal Criteria and Analysis

VA pays to each veteran of a period of war, who is 
permanently and totally disabled from non-service-connected 
disability not the result of the veteran's willful 
misconduct, pension by rates proscribed by statute.  38 
U.S.C.A. § 1521(a).  The maximum rates for improved pension 
are reduced by the amount of the veteran's annual income.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  Payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 
3.271(a).

Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3).  The MAPR is published in Appendix B of VA Manual 
M21-1 (M21-1) and is to be given the same force and effect 
as if published in VA regulations.  See 38 C.F.R. § 3.21.  
The maximum annual pension rate with no dependents is 
adjusted from year to year.  Effective in December 2006, the 
income limit for a spouse without a dependent child was, 
$10,929; effective in December 2007, $11,181; and effective 
in January 2008, $11,181.  The Board notes that in the 
February 2007 VA Form 21-527 the appellant stated he was 
divorced with no dependent children.

Income from Social Security Administration (SSA) benefits is 
not specifically excluded under 38 C.F.R. § 3.272, and 
therefore is included as countable income.  Certain 
unreimbursed medical expenses may be excluded from countable 
income for the same 12-month annualization period to the 
extent they were paid.  To be considered, the total expense 
must be in excess of five percent of the MAPR.  38 C.F.R. § 
3.272.  Effective in December 2006, five percent of the MAPR 
was $546.00; effective December 2007, five percent of the 
MAPR was $559; and effective in January 2008, $559.

In February 2007, the appellant submitted a claim for 
pension benefits, via VA Form 21-527, wherein he reported 
his net worth and income.  The appellant did not report any 
income since 1980.  A Social Security Administration (SSA) 
form SSA-1099, Social Security Benefit Statement, of 2006 
shows that the appellant's SSA benefits for 2006 were 
$10,506.00.  

In July 2007 the RO confirmed that the appellant's only 
source of income was his SSA benefits.  

An SSA data inquiry printed in April 2008 shows that the 
appellant's monthly SSA benefit for 2007 was $925.40, making 
his 2007 SSA income $11,104.80.  

In an April 2008 determination, the RO granted entitlement 
to non-service-connected pension benefits, from March 12, 
2007, with payments starting on April 1, 2007.  The RO 
informed the Veteran that, in granting entitlement to 
pension, his total income was considered, which included 
$10,854.00 of income from SSA benefits from March 12, 2007 
minus medical expenses of $1,133.00 for payments of 
Supplementary Medical Insurance Benefits (SMIB).  The RO 
noted his countable income for 2007 to be $10,267.00.  He 
also informed the appellant that from December 1, 2007 his 
countable income included $11,104.00 from SSA benefits minus 
$1,153.00 for medical expenses for payments of SMIB.  The RO 
noted the countable income as of December 1, 2007 to be 
$10,530.00.  As of January 1, 2008, the appellant's medical 
expenses were noted to have increased to $1,156.00.  
Therefore, the countable income as of January 1, 2008 was 
$10,527.00.  The Veteran was advised that he should inform 
the RO immediately if his or his family's income changes, 
his networth increases, his continuing medical expenses are 
reduced, or he gains or loses a dependent.

In the September 2008 Statement of the Case (SOC), the RO 
notified the appellant that his countable income from March 
2007 was $10,267; from December 1, 2007, his countable 
income was $11,104; and from January 1, 2008, the countable 
income was $10,507.

After carefully reviewing the evidence, as cited above, the 
Board finds that while the RO improperly calculated the 
appellant's countable annual income from April 1, 2007, the 
appellant was not prejudiced by the miscalculation.

At the outset the Board notes that the appellant has only 
reported income from SSA benefits and expenses from payments 
for SMIB.  The appellant has not reported any additional 
income or expenses since his application for non-service 
connected benefits in February 2007.

As stated, SSA income is countable income.  Starting in 
April 2007 the appellant's SSA income was $10,854.  Medical 
expenses for SMIB were $1,133.  Unreimbursed medical 
expenses may be used to reduce income to the extent these 
expenses exceed 5 percent of the annual pension limit.  38 
C.F.R. § 3.272(g)(2)(iii).  In 2007, the annual pension 
limit for a veteran with no dependents was $10,929.  Five 
percent of that amount is $546.00.  Thus, the medical 
expenses for 2007 would be reduced to $ 587.00 ($1,133 - 
$546.00).  The appellant's annual countable income would be 
$10,342.00, total income minus unreimbursed medical 
expenses.  Following the same calculation process, the 
appellant's countable income as of December 1, 2007 is 
$10,510.  As of January 1, 2008, countable income is 
$10,507.00.

For the period from April 1, 2007, the RO found that the 
appellant's countable income was $10,267 in the decision of 
April 2008 and the SOC of September 2008.  The Board's 
calculations reflect that the RO's figure is not correct.  
As noted above, the appellant's countable income from April 
1, 2007 is $10,342.00.  Therefore, the RO based the 
appellant's pension payment by understating his countable 
income by $75.  

For the period of December 1, 2007 the RO found the 
appellant's countable income was $10,530 in April 2008 and 
$11,104 in the SOC of September 2008.  As noted above, the 
Board's calculations show that the correct countable income 
is $10,530.00 which is the amount noted by the RO in April 
2008.  The record is not clear as to which amount was used 
to calculate the pension payments for December 2007.  A 
review of VA Form 21-8947 does not show a change in the 
amount paid in April 1, 2007 and December 1, 2007.  
Therefore, the Board is led to believe that the RO used the 
amount calculated in April 2008, or the correct amount of 
countable income, when determining the payments as of 
December 1, 2007.  Nonetheless, even if the RO used the 
amount quoted in the SOC of September 2008 which results in 
an overstatement of the appellant's countable income, as 
noted, the appellant's countable income from April 1, 2007 
was understated; therefore, to whatever extent the pension 
payment for December 1, 2007 may have been based on an 
overstatement of the countable income, the difference in 
payment was compensated by the payments from April 1, 2007 
which were based on an understatement of the countable 
income.  

For the period from January 1, 2008, the RO found that the 
appellant's countable income was $10,507.  The Board's 
calculations, as noted above, confirm that the RO's figure 
is correct.  Therefore, the RO based the  by the RO as the 
appellant's the payment to his of $56 per month was based on 
the proper countable income and no adjustments are 
necessary.

In sum, while the RO may have incorrectly calculated the 
payment of pension benefits to the appellant from April 1, 
2007 to December 31, 2007, the appellant is not entitled to 
pension payments at a higher rate.


ORDER

Entitlement to additional amounts of non-service connected 
pension payments is denied.   


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


